                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: _________________
                                                                  DATE FILED: 3/16/2020

              -against-
                                                                          19 Cr. 6-2 (AT)
WARREN BRYANT,
                                                                             ORDER
                          Defendant.
ANALISA TORRES, District Judge:

        Due to the ongoing public health crisis, the Court adjourned sine die the sentencing of
Defendant Warren Bryant scheduled for March 16, 2020. ECF No. 120. Defendant requests that
he be sentenced via telephone conference. ECF No. 121.

        The Court recognizes that pursuant to Federal Rule of Criminal Procedure 32(b)(1), “[t]he
court must impose sentence without unnecessary delay.” Federal Rule of Criminal Procedure
43(a)(3), however, provides that a defendant must be present at sentencing. Defendant’s right to
be present requires physical presence. See United States v. Salim, 690 F.3d 115, 122 (2d Cir.
2012) (assuming but not deciding defendant's right to be present requires physical presence and
noting that every federal appellate court to have considered the question has held that a
defendant’s right to be present requires physical presence).

       Accordingly, the request that Defendant be sentenced via telephone conference is
DENIED. The Court shall reschedule Defendant’s sentencing at the earliest opportunity. The
Clerk of Court is directed to terminate the motion at ECF No. 121.

       SO ORDERED.

Dated: March 16, 2020
       New York, New York
